       Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 1 of 47




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION


ESTATE OF AMELIA H. MACIAS,          §
WALTER MACIAS, STEVEN MACIAS,        §
YVONNE SHILLING, INDIVIDUALLY        §
AND AS A REPRESENTATIVE OF THE       §
ESTATE OF AMELIA H. MACIAS;          §
                                     §
             Plaintiffs,             §
                                     §
vs.                                  §
                                     §
TEXAS DEPARTMENT OF PUBLIC           §
SAFETY, VERONICA GIDEON, TEXAS       §
DPS OFFICER, INDIVIDUALLY; ELIAS     §             SA-20-CV-00460-FB
ESCALON, TEXAS DPS OFFICER,          §
INDIVIDUALLY; NATHAN MUTZ,           §
TEXAS DPS OFFICER,                   §
INDIVIDUALLY; DREW PILKINGTON,       §
TEXAS DPS OFFICER,                   §
INDIVIDUALLY; TEXAS                  §
DEPARTMENT OF ADULT                  §
PROTECTIVE SERVICES, BRANDI          §
WEIMER, ADULT PROTECTIVE             §
SERVICES AGENT, INDIVIDUALLY;        §
HENRY L. WHITMAN JR.,                §
COMMISSIOER OF ADULT                 §
PROTECTIVE SERVICES; JOSEPH          §
EVANS, TEXAS DPS OFFICER,            §
INDIVIDUALLY; JASON BOBO,            §
TEXAS DPS OFFICER,                   §
INDIVIDUALLY; BRENT BARINA,          §
TEXAS DPS OFFICER,                   §
INDIVIDUALLY; CHAD MATLOCK,          §
TEXAS DPS OFFICER; CODY              §
MITCHELL, TEXAS DPS OFFICER,         §
INDIVIDUALLY; MICHAEL J. SMITH,      §
TEXAS DPS OFFICER; STEVEN            §
MCCRAW, DIRECTOR OF TEXAS            §
DEPARTMENT OF PUBLIC SAFETY;         §
CRYSTALYNN NICHOLE CORNEVIN,         §
ADULT PROTECTIVE SERVICES            §
AGENT; STATE OF TEXAS, KEZELI        §
WOLD, &QUOT;KEZ&QUOT;                §
DIRECTOR OF TEXAS DEPARTMENT         §
OF FAMILY SERVICES; AND              §
DEPARTMENT OF FAMILY                 §
PROTECTIVE SERVICES,                 §
                                     §
             Defendants.             §

                                     1
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 2 of 47




                         REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns the following motions to dismiss:

Defendants’ Motion to Dismiss for Lack of Capacity or, in the Alternative, for Failure to Join

Necessary Parties [#9]; Defendants DPS, Gideon, Escalon, Mutz, and Pilkington’s Motion to

Dismiss Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) [#11]; Defendant

Bobo’s Motion to Dismiss Pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(6),

12(b)(7), 12(h)(2), and 19(a) [#12]; Defendants Texas Department of Family Protective Services,

Henry L. Whitman, and Brandi Weimer’s Motion to Dismiss Plaintiffs’ Second Amended

Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6) [#26]; Defendant

McCraw’s Motion to Dismiss with Brief in Support [#41]; Defendant Crystalynn Nichole

Cornevin’s Motion to Dismiss Plaintiffs’ Second Amended Complaint Pursuant to Federal Rule

of Civil Procedure 12(b)(1), 12(b)(4), 12(b)(5), and 12(b)(6) [#42]; Defendants Matlock, Barina,

Mitchell, and Smith’s Motion to Dismiss with Brief in Support [#43].

       All dispositive pretrial matters in this case have been referred to the undersigned for

disposition pursuant to Western District of Texas Local Rule CV-72 and Appendix C [#6]. The

undersigned therefore has authority to enter this recommendation pursuant to 28 U.S.C. §

636(b)(1)(B). In evaluating the merits of Defendants’ motions, the Court has also considered the

following responses and replies: Plaintiffs’ Responses [#13, #17, #29, #44, #45, #46] and

Defendants’ Replies [#39, #47].     For the reasons set forth below, it is recommended that

Defendants’ Motions to Dismiss [#11, #12, #26, #41, #42, #43] be GRANTED IN PART as set

forth herein. In short, the District Court should dismiss Plaintiffs’ federal causes of action

arising under 42 U.S.C. § 1983 and remand the remaining wrongful death, survivorship, and

                                               2
           Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 3 of 47




negligence claims to state court. It is further recommended that Defendants’ Motion to Dismiss

for Lack of Capacity or, in the Alternative, for Failure to Join Necessary Parties [#9] be

DISMISSED WITHOUT PREJUDICE to refiling in state court.

                           I. Factual and Procedural Background

       This civil rights action arises out of the tragic death of Amelia Macias on March 6, 2018,

during an encounter with officers from the Bexar County Sheriff’s Department and Texas

Department of Public Safety who were attempting to serve a mental health warrant on her son,

Fernando Macias. Plaintiffs are the Estate of Amelia Macias and Ms. Macias’s surviving

children—Walter Macias, Steven Macias, and Yvonne Schilling.1 Plaintiffs originally filed this

action in state court against the Texas Department of Public Safety (“DPS”), the Texas

Department of Family Protective Services (“DFPS”), and various individual officers involved in

the police encounter. Plaintiffs’ Petition was removed to this Court on the basis of federal

question jurisdiction. Following removal, several Defendants filed motions to dismiss alleging

lack of subject matter jurisdiction. In response, Plaintiffs filed a First Amended Complaint.

More motions to dismiss were filed, and Defendants jointly moved to stay all pretrial

proceedings pending the Court’s ruling on the various dispositive motions. The Court granted

the motion to stay, ordered Plaintiffs to file an amended pleading addressing various issues

regarding the named parties, and ordered Plaintiffs to serve any newly named Defendants within

90 days of the filing of the new amended pleading.

       Plaintiffs filed their Second Amended Complaint, the live pleading, and served additional

parties, as directed by the Court. Plaintiff’s Second Amended Complaint [#24] names the


       1
           Yvonne Schilling’s name appears in the case style and in parts of the pleadings as
“Shilling.” Her name is also at times referenced as “Schilling” in both the body of Plaintiffs’
pleadings and in a Probate Court order attached to Plaintiffs’ Second Amended Complaint. The
Court will use the latter spelling throughout this report and recommendation.
                                               3
          Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 4 of 47




following parties as Defendants: the State of Texas (DPS and DFPS); Steven C. McCraw and

Kezeli “Kez” Wold (Directors of DPS and DFPS, respectively), in their official and individual

capacities; Henry L. Whitman, Jr. (Commissioner of DFPS), in his individual capacity; various

DPS officers in their individual capacities (Veronica Gideon, Michael J. Smith, Cody Mitchell,

Elias Escalon, Chad Matlock, Nathan Mutz, Brent Barina, Jason Bobo, Joseph Evans, and Drew

Pilkington); and two DFPS agents (Crystalynn Nichole Cornevin and Brandi Weimer) in their

individual capacities. Plaintiffs requested summonses, and summonses were issued and returned

as executed for all named Defendants except for DFPS Director Kez Wold and DPS Officer

Joseph Evans.

A.     Allegations in the Live Pleading

       Plaintiffs’ Second Amended Complaint alleges the following facts, which the Court

accepts as true for purposes of ruling on Defendants’ motions to dismiss. Amelia Macias, at the

time of her death, was 84 years old and wheelchair-bound. (Second Am. Compl. [#24] at ¶ 1.)

Ms. Macias had a 61-year-old son, Fernando Macias, who suffered from mental illness and was

responsible for Ms. Macias’s care. (Id.) Walter Macias, Fernando’s older brother, contacted the

Bexar County Sheriff’s Department for assistance in obtaining a mental health warrant to protect

his mother after he became aware that Fernando was mentally unstable and was attempting to

buy an AR-15 automatic weapon. (Id.) Officers with the Bexar County Sheriff’s Department’s

Mental Health Unit responded to the call at approximately 5:00 p.m. on March 6, 2018, and a

standoff ensued between Fernando and the deputies that lasted well into the early morning hours

of March 7. (Id. at ¶ 2.)

       Upon their arrival, the Mental Health Unit officers attempted to enter the residence, but

Fernando fired his weapon in an effort to protect himself and his mother, and the officers



                                               4
             Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 5 of 47




retreated. (Id. at ¶ 52.) A Bexar County Special Weapons and Tactics (“SWAT”) team was

called for assistance while the Mental Health Unit secured the perimeter of the residence. (Id. at

¶ 53.)       Negotiators made multiple attempts to communicate with Fernando but were

unsuccessful. (Id. at ¶ 54.) When the Bexar County SWAT team entered the Macias home to

secure the lower story, Fernando opened fire again, striking two officers who were attempting to

proceed to the second floor of the home. (Id. at ¶¶ 56–58.) At this time, Fernando also

intentionally shot at propane tanks inside the residence but was unsuccessful in causing a

detonation. (Id. at ¶ 59.) The Bexar County SWAT team then secured the residence and “waited

out” Fernando for 15 hours. (Id. at ¶ 60.) No one saw or heard from Fernando or Ms. Macias

during this time period. (Id. at ¶ 65.) At approximately 3:00 a.m. the following morning, a DPS

SWAT team arrived on the scene to relieve and assist members of the Bexar County SWAT

team. (Id. at ¶ 61.)

         Upon their arrival, the DPS SWAT team introduced various “diversionary devices” into

the second floor of the residence, where Fernando had last been observed, in order to increase

visibility and provide information about the location of both Fernando and Ms. Macias. (Id. at ¶¶

63–64.) In response, Fernando began to fire at the Bexar County deputies from a second-floor

window, and gunfire was exchanged between Bexar County SWAT team deputies and

Fernando.2 (Id. at ¶¶ 66–67.) The DPS SWAT team then sent an unmanned aerial system

camera-equipped drone into the residence in another attempt to locate Fernando. (Id. at ¶ 68.)

When the DPS SWAT team believed they had located Fernando on the second floor wearing a



         2
         The pleadings are ambiguous, but Plaintiffs seem to be alleging that, although the DPS
SWAT team arrived to relieve the Bexar County SWAT team, the Bexar County officers had not
yet left the property at the time the diversionary devices were released and gunfire was
exchanged for the third time during the standoff, or at least that some Bexar County SWAT team
members remained involved.
                                                5
          Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 6 of 47




red shirt, the DPS SWAT team then “jointly and deliberately” shot hundreds of bullets into the

residence. (Id. at ¶¶ 66, 70.) Ms. Macias, who was unarmed and lying near the second floor

window, was struck multiple times and died of her injuries. (Id. at ¶¶ 69–70.) Fernando

sustained multiple non-fatal gunshot wounds and was taken into custody. (Id. at ¶ 73.) After the

gunfire ceased, it was discovered that Ms. Macias was the one wearing red, not Fernando. (Id. at

66.)

       Plaintiffs allege that during the months preceding Ms. Macias’s death, Walter and other

family members had been attempting to contact DFPS regarding their concerns about Fernando’s

erratic and delusional behavior and the safety of Ms. Macias, who was in his care and custody.

(Id. at ¶¶ 6–8.) Specifically, Fernando had talked to his siblings about an upcoming apocalypse

and a government conspiracy and his intent to secure weapons in preparation. (Id. at ¶¶ 8–13.)

Walter and other family members tried to advise DFPS that their mother was in danger because

Fernando was trying to purchase a weapon, suffered from a mental illness, and was not taking his

medication. (Id. at ¶ 14.) These calls were not returned for months, and instead of responding to

the request for help, DFPS agent Defendant Cornevin was advised that the case should be closed

by her supervisor. (Id. at ¶¶ 15–16.)

       Based on these factual allegations, Plaintiffs assert the following claims: (1) violations of

the Fourth and Fourteenth Amendments pursuant to 42 U.S.C. § 1983 against all Defendant

(Count I); (2) the failure to DPS and DFPS to adequately train and supervise their employees in

violation of Section 1983 against DPS Director McCraw, DFPS Director Wold, DFPS

Commissioner Whitman, and DFPS Supervisor Brandi Weimer (Counts II and III); (3) recovery

under Texas’s wrongful death and survivorship statutes against all Defendants (Counts IV and

V); and (4) tort claims of negligence and gross negligence against DPS and DFPS (Counts VI



                                                6
           Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 7 of 47




and VII). Plaintiffs seek mental anguish damages and damages for loss of companionship and

consortium, as well as punitive damages. Finally, Plaintiffs seek a permanent injunction against

Defendants to prevent future violations of the kind suffered by Ms. Macias.

B.     Pending Motions

       All Defendants who have been served (i.e., all Defendants except for DFPS Director Kez

Wold and DPS Officer Joseph Evans) have moved for dismissal of Plaintiffs’ Second Amended

Complaint.3 The motions address a variety of alleged legal defects in Plaintiffs’ pleadings, argue

for dismissal for lack of subject matter jurisdiction and for failure to state a claim, and invoke

various immunities.

       Three of the motions were filed prior to Plaintiffs’ filing of their Second Amended

Complaint [#9, #11, #12]. The Court has determined that although Plaintiffs’ amended pleading

was filed after the motions, it does not moot the motions. Although a motion to dismiss may be

rendered moot by a supplemental or amended pleading, no party suggests that is the appropriate

course here. Plaintiffs’ Second Amended Complaint makes only minor amendments to the

factual allegations in the First Amended Complaint and does not add any additional claims.

Accordingly, the undersigned will consider the arguments made in the earlier filed motions to

dismiss as they apply to the Second Amended Complaint rather than dismissing as moot these

motions and requiring the filing of amended motions. See Charles Alan Wright, Arthur R. Miller

& Mary Kay Kane, Federal Practice and Procedure § 1476 (3d ed. 2002) (“[D]efendants should

not be required to file a new motion to dismiss simply because an amended pleading was

introduced while their motion was pending. If some of the defects raised in the original motion




       3
         All references to “Defendants” herein refer to all named Defendants except for Wold
and Evans.
                                                7
          Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 8 of 47




remain in the new pleading, the court may simply consider the motion as being addressed to the

amended pleading. . . . To hold otherwise would be to exalt form over substance.”).

                                       II. Legal Standards

       The majority of the arguments raised in Defendants’ motions to dismiss seek dismissal

for lack of subject matter jurisdiction and for failure to state a claim upon which relief can be

granted. The undersigned will briefly address these legal standards. Any additional standards

will be addressed as they apply to the analysis of each specific legal issue raised by the parties.

A.     Dismissal for Lack of Subject Matter Jurisdiction

       Motions filed under Rule 12(b)(1) of the Federal Rules of Civil Procedure allow a party

to challenge the subject-matter jurisdiction of the district court to hear a case. See Fed. R. Civ. P.

12(b)(1); Ramming v. United States, 281 F.3d 158, 161.             When a court’s subject matter

jurisdiction is factually attacked, the court may consider matters outside of the pleadings.

Oaxaca v. Roscoe, 641 F.2d 386, 391 (5th Cir. 1981). Where a motion to dismiss for lack of

jurisdiction is limited to a facial attack on the pleadings, it is subject to the same standard as a

motion brought under Rule 12(b)(6). See Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir.

2008); Benton v. United States, 960 F.2d 19, 21 (5th Cir. 1992). The burden of establishing

federal jurisdiction rests on the party seeking the federal forum. Ramming, 668 F.3d at 161.

B.     Dismissal for Failure to State a Claim

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Although a



                                                  8
            Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 9 of 47




complaint “does not need detailed factual allegations,” the “allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. The allegations pleaded

must show “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678.

          Generally, in deciding a motion to dismiss, a court may not look beyond the four corners

of the Plaintiff’s pleadings without converting the motion to a motion for summary judgment.

Indest v. Freeman Decorating, Inc., 164 F.3d 258, 261 (5th Cir. 1999); Fed. R. Civ. P. 12(d).

The Court may, however, consider documents attached to the complaint and those that are

central to the claims at issue and incorporated into the complaint by reference. Lone Star Fund V

(U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

          In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a court

“accepts all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.”

Martin K. Eby Const. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)

(internal quotation omitted).     However, a Court need not credit conclusory allegations or

allegations that merely restate the legal elements of a claim. Chhim v. Univ. of Tex. at Austin,

836 F.3d 467, 469 (5th Cir. 2016) (citing Iqbal, 556 U.S. at 678). In short, a claim should not be

dismissed unless the court determines that it is beyond doubt that the plaintiff cannot prove a

plausible set of facts that support the claim and would justify relief. See Twombly, 550 U.S. at

570.

                                           III. Analysis

          Defendants seek dismissal of Plaintiffs’ Second Amended Complaint based on the

following theories: (1) Plaintiffs lack the legal capacity to sue Defendants; (2) Plaintiffs have

failed to establish standing to sue DFPS and the individually named DFPS employees because



                                                 9
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 10 of 47




they cannot establish that Ms. Macias’s or their own injuries are fairly traceable to the actions of

these Defendants; (3) DPS and DFPS cannot be sued under Section 1983 because they are not

“persons” for purposes of the statute; (4) the individually named DPS officers and DFPS

employees enjoy qualified immunity from liability as to Plaintiffs’ constitutional claims raised

pursuant to Section 1983; (5) DPS, DFPS, and the individually named DPS officers and DFPS

employees enjoy either sovereign immunity or cannot be sued under the election-of-remedies

doctrine as to Plaintiffs’ tort claims; and (6) Plaintiffs failed to properly serve DFPS employee

Crystalynn Nichole Cornevin.

       After considering all of the arguments of the parties, the pleadings, and the governing

law, the undersigned concludes that Plaintiffs have standing to sue the DFPS Defendants but not

to seek a permanent injunction against Defendants. The undersigned further concludes that all of

Plaintiffs’ federal constitutional claims asserted pursuant to Section 1983 must be dismissed

either due to pleading deficiencies or the entitlement of certain Defendants to qualified

immunity. In light of this conclusion, the undersigned will recommend that the District Court

decline to exercise supplemental jurisdiction over Plaintiffs’ remaining state-law claims and

remand this case to state court. The Court therefore need not, and the undersigned will not,

decide the question of Plaintiffs’ legal capacity to sue Defendants, the viability of Plaintiffs’ tort

claims, or the service issues raised by Defendant Cornevin. These issues can be addressed by the

state court after remand.

A.     Legal Capacity of Plaintiffs

       All Defendants argue that Plaintiffs lack the legal capacity to sue Defendants. This

argument was first raised by DPS and several individual officers in a motion to dismiss filed

before Plaintiffs filed their Second Amended Complaint [#9].            That motion advances two



                                                 10
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 11 of 47




arguments: (1) Plaintiffs’ First Amended Complaint failed to establish that Yvonne Schilling,

Ms. Macias’s daughter, is the personal representative of Ms. Macias’s estate with capacity to

bring suit on the estate’s behalf; and (2) Plaintiffs cannot sue Defendants as heirs to Ms.

Macias’s estate on behalf of themselves because they failed to join an indispensable party—their

brother Fernando Macias, a fourth heir.

       Plaintiffs’ Second Amended Complaint responds to these arguments by amending the

pleadings to reflect that Fernando Macias died after the incident giving rise to this suit and is

therefore not a surviving heir of the estate. (Second Am. Compl. [#24] at ¶ 3.) Plaintiffs attach a

Custodial Death Report to their pleadings, stating that Fernando Macias died from end-stage

renal disease on December 16, 2018 in a local hospital facility while in police custody. (Death

Report [#24-2].) Plaintiffs’ amended pleading also clarifies that Schilling is proceeding as the

representative of the estate of Ms. Macias. (Second Am. Compl. [#24] at ¶ 31.) Attached to

Plaintiffs’ pleadings is an Order Granting Letters of Administration from the Probate Court of

Bexar County, appointing Schilling as Administrator of the Estate of Amelia H. Macias on

December 6, 2019. (Probate Order [#24-1].) Each of the three surviving heirs to Ms. Macias’s

estate are also proceeding as individuals on behalf of themselves in this case. (Second Am.

Compl. [#24] at 1.)

       All four motions to dismiss that were filed after these amendments continue to challenge

the capacity of Plaintiffs to bring this lawsuit. It is unclear, however, which arguments raised in

the original motion are still being advanced by Defendants—Schilling’s capacity to proceed as

personal representative of her mother’s estate or Plaintiffs’ capacity to proceed as heirs, despite

the death of Fernando.




                                                11
          Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 12 of 47




        Rule 17 of the Federal Rules of Civil Procedure governs the capacity to sue and be sued.

An action must be prosecuted in the name of the real party in interest under federal law. Fed. R.

Civ. P. 17(a)(1). Plaintiffs’ Second Amended Complaint asserts tort claims arising under Texas

law and constitutional violations pursuant to Section 1983. (Second Am. Comp. [#24] at 11–18.)

Plaintiffs also invoke Texas’s Wrongful Death and Survival Statutes. (Id. at 15–16.) By this

lawsuit, Plaintiffs seek damages for their own pain and suffering related to the loss of their

mother’s life and for the violation of Ms. Macias’s constitutional rights in the moments leading

up to her death and for the recovery of her own mental anguish damages. (Id. at 19.)

        The Fifth Circuit has held that state wrongful death and survival statutes, if available, are

incorporated into federal law to provide a means for recovery through a Section 1983 civil rights

action for both classes of victims—decedents and their survivors. Rhyne v. Henderson County,

973 F.2d 386, 390 (5th Cir. 1992) (citing 42 U.S.C. § 1988) (providing that state’s common law,

as modified and changed by state’s constitution and statutes, is used to fill any gaps in

administration of federal civil rights actions). See also Brazier v. Cherry, 293 F.2d 401, 409 (5th

Cir. 1961) (reasoning that unless decedent’s cause of action survived his death, remedies

provided by Section 1983 would fail when injury is death and incorporating Georgia’s

survivorship and wrongful death statutes to make Section 1983 “fully effectual”). Accordingly,

Texas law governs the question of who has capacity to assert the state and federal claims in this

action based on the alleged wrongful death of Ms. Macias. See Rhyne, 973 F.2d at 390–91

(finding that standing under Texas wrongful death and survival statutes is incorporated into

federal civil rights statutes).

        In light of the undersigned’s conclusion that Plaintiffs’ federal claims under Section 1983

should be dismissed and the remaining claims remanded to state court, the Court should leave the



                                                 12
          Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 13 of 47




question of Plaintiffs’ capacity to sue Defendants under Texas law for determination by the state

court following remand. The Court need not determine prior to remand whether Schilling has

properly been appointed as the personal representative or executor of her mother’s estate,

whether she ultimately has capacity to bring these claims, and whether there is some basis for

Schilling and her brothers to proceed in an individual capacity as Plaintiffs on their state-law

claims against Defendants. This determination will require a consideration of extrinsic evidence,

as well as briefing on the requirements of the Texas Estates Code and is best left to the Texas

court. Plaintiffs’ Section 1983 claims fail for other reasons set forth in detail in this report and

recommendation, and therefore should be dismissed, regardless of any issue surrounding

Plaintiffs’ capacity to bring this suit.

B.      Standing of Plaintiffs to Sue DFPS Defendants

        DFPS, as well as individually named DFPS employees Whitman, Weimer, and Cornevin,

(hereinafter “the DFPS Defendants”) argue that Plaintiffs have failed to establish standing to

pursue their claims against them because they cannot establish that Ms. Macias’s or their own

injuries are fairly traceable to the conduct of this class of Defendants.

        Standing is jurisdictional. LeTourneau Lifelike Orthotics & Prosthetics, Inc. v. Wal-Mart

Stores, Inc., 298 F.3d 348, 351 (5th Cir. 2002). A plaintiff bears the burden of establishing the

three elements of standing: (1) an injury in fact; (2) that is fairly traceable to the challenged

actions of the defendant (causation); and (3) that the injury is likely to be redressed by a

favorable decision.    Lujan v. Defenders of Wildlife, 504 U.S. 555, 561–62 (1992). The DFPS

Defendants challenge Plaintiffs’ ability to establish causation, as well as the potential for the

identified injuries to be redressed by the requested permanent injunction.




                                                 13
            Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 14 of 47




       i.       Causation

       Regarding causation, the DFPS Defendants argue that Plaintiffs do not allege facts from

which a reasonable inference could be drawn that Ms. Macias’s injuries and death were traceable

to their actions. Plaintiffs’ theory of liability as to the DFPS Defendants is that their failure to

respond to Plaintiffs’ pleas for help regarding Fernando’s erratic and delusional behavior and

their mother’s safety was in part the cause of the standoff that ensued in March 2018 and Ms.

Macias’s death. The DFPS Defendants argue that Plaintiffs’ allegations to this effect are purely

speculative, conclusory, and insufficient to satisfy their burden regarding causation and standing

because there are no allegations that directly tie any DFPS employee to the March 6–7, 2018

standoff. The undersigned disagrees.

       Plaintiffs’ Second Amended Complaint alleges that Ms. Macias had been under the care

of DFPS for over a year before her death and had come to rely on regular routine visits from

DFPS case workers overseeing the care of Ms. Macias by her son, Fernando. (Second Am.

Compl. [#24] at ¶ 5.) Plaintiffs further allege that Walter Macias and other family members

made numerous calls between January 2017 and March 2018 to DFPS regarding concerns about

the safety of his mother in the care of Fernando. (Id. at ¶¶ 4, 6.) During these calls, Plaintiffs

allegedly reported to DFPS employees that Fernando was not compliant with his medication; that

he was experiencing delusions regarding space aliens staging an earth invasion, the apocalypse,

and a government conspiracy; and that he was trying to secure guns to protect himself. (Id. at ¶¶

8, 9, 14.) Plaintiffs allege that these calls were not returned for months and that instead of

responding to the pleas for help, Defendant Cornevin was advised by her supervisor to close Ms.

Macias’s case, and the DFPS visits to Ms. Macias abruptly stopped. (Id. at ¶¶ 5, 15–16.)




                                                14
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 15 of 47




Accordingly, Plaintiffs contend that DFPS as an agency was aware that Fernando was mentally

unstable yet responsible for the care of Ms. Macias. (Id. at ¶ 22.)

       Based on these allegations, Plaintiffs have pleaded causes of action against the DFPS

Defendants for failure to train and supervise their employees in keeping regular contact with

their clients to ensure their safety and in investigating calls reporting abuse, neglect, and other

safety concerns. (Id. at ¶¶ 84, 92–93.) Plaintiffs allege that DFPS failed to protect Ms. Macias

from imminent injury or harm, by removing her from the home or taking other action, despite

notice that she was in danger. (Id. at ¶¶ 86–89.) According to Plaintiffs’ pleadings, but for the

failures of DFPS, Ms. Macias would not have been held in a hostage situation and would not

have died. (Id. at ¶ 89.)

       These allegations are neither conclusory nor speculative and are sufficient to allege that

Ms. Macias’s death and the legal injuries asserted in this action are fairly traceable to the actions

of the DFPS Defendants. For an injury to be fairly traceable to the actions of a defendant, the

injury may not be the result of “the independent action of some third party not before the court.”

Lujan, 504 U.S. at 560. As the Supreme Court has explained, however, it is incorrect to equate

this principle with the requirement that the defendant’s actions be the “very last step in the chain

of causation.”    Bennett v. Spear, 520 U.S 154, 168–69 (1997).           Article III’s traceability

requirement “need not be as close as the proximate causation needed to succeed on the merits of

a tort claim.” Toll Bros., Inc. v. Township of Readington, 555 F.3d 131, 142 (3d Cir. 2009); see

also Bennett, 520 U.S. at 168 (proximate cause of harm is not equivalent with fairly traceable

requirement for standing purposes); Env’t Texas Citizen Lobby, Inc. v. ExxonMobil Corp., 968

F.3d 357, 369 n.4 (5th Cir. 2020) (“‘fairly traceable’ requirement does not require tort-like

causation with its proximate cause requirement”). An indirect causal relationship will suffice, so



                                                 15
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 16 of 47




long as “there is a fairly traceable connection between the alleged injury in fact and the alleged

conduct of the defendant.” Vt. Agency of Nat. Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 771

(2000) (internal quotations and citations omitted).

       Although some conduct can be “too attenuated” from the alleged injury to give rise to

causation, see Hanson v. Veterans Admin., 800 F.2d 1381, 1385 (5th Cir. 1986), a defendant’s

conduct—though remote in time from the injury itself can still be traceable to that injury. See,

e.g., Tran v. Pflugerville Indep. Sch. Dist., No. A-13-CA-145 DAE, 2014 WL 12160774, at *3

(W.D. Tex. May 23, 2014), report and recommendation adopted sub nom. Tran v. Plugerville

Indep. Sch. Dist., No. A-13-CV-145-DAE, 2014 WL 12160775 (W.D. Tex. June 17, 2014)

(allegations that school district’s failure to provide requested accommodations ultimately

exacerbated plaintiff’s bipolar conditions and caused mental breakdown and threats to

supervisors were sufficient to satisfy causation element of standing requirement). In summary,

Plaintiffs have adequately alleged the traceability of the injuries asserted in this lawsuit to the

conduct of the DFPS Defendants. Plaintiffs therefore have standing to assert their various

federal and state law claims against them.

       ii.     Redressability of Permanent Injunction

       The DFPS Defendants further argue that Plaintiffs lack standing to seek a permanent

injunction against DFPS.      The DFPS Defendants contend that the requested permanent

injunction will not redress the injury to Ms. Macias or her estate because it is not likely that

Plaintiffs will be subject to DFPS’s jurisdiction in the future or subject to any policy that, if

changed as a result of the injunction, would prevent future injury. Plaintiff’s responses to the

DFPS Defendants’ motions to dismiss do not address this argument.




                                                16
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 17 of 47




       Plaintiffs have failed to establish their standing to pursue injunctive relief against the

DFPS Defendants. Plaintiffs bear the burden to establish standing for each type of relief sought.

Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009). In terms of redressability, Plaintiffs

must show that it is likely, as opposed to merely speculative, that the injury will be redressed by

a favorable decision. Lujan, 504 U.S. at 561. “To obtain standing for injunctive relief, a

plaintiff must show that there is reason to believe that he would directly benefit from the

equitable relief sought.” Plumley v. Landmark Chevrolet, Inc., 122 F.3d 308, 312 (5th Cir.

1997). Where the injured party has died, as here, there is no “real or immediate threat that [she]

will be wronged again.” Id. Because Ms. Macias, the individual allegedly subject to the

jurisdiction of DFPS, has died, and Plaintiffs do not allege any facts that suggest they or a family

member might be a client of DFPS in the future, they have failed to demonstrate their standing to

seek the requested injunctive relief against the DFPS Defendants.

C.     Section 1983 Claims

       Plaintiffs assert several causes of action under 42 U.S.C. § 1983, alleging a violation of

rights secured by the Fourth and Fourteenth Amendments of the Constitution. (Second Am.

Compl. [#24] at ¶¶ 75–93.) These claims allege that Defendants, in their individual capacities,

used excessive force in violation of the Fourth Amendment and deprived Ms. Macias of her right

to life in violation of the due process protections of the Fourteenth Amendment. (Id. at ¶¶ 75–

81.) Plaintiffs also allege that the failure of DPS Director McCraw, DFPS Director Wold, DFPS

Commissioner Whitman, and DFPS supervisor Weimer to train and supervise their employees

resulted in these constitutional violations. (Id. at ¶¶ 82–93.)

       All Defendants seek dismissal of Plaintiffs’ Section 1983 claims, arguing that (1) DPS

and DFPS and all officers and employees named in their official capacities are not persons liable



                                                 17
             Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 18 of 47




to suit under Section 1983; and (2) those DPS and DFPS Defendants named in their individual

capacity are protected by qualified immunity.

        i.       DPS and DFPS are not “persons” subject to suit under Section 1983.

        Section 1983 prohibits “persons” acting under the color of law from depriving another of

any “rights, privileges, and immunities secured by the Constitution and laws.” 42 U.S.C. § 1983.

To state a claim under 42 U.S.C. § 1983, Plaintiffs must (1) allege a violation of a right secured

by the Constitution or laws of the United States and (2) demonstrate that the alleged deprivation

was committed by a person acting under color of state law. Doe ex rel. Magee v. Covington

County Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012). Defendants argue that

Plaintiffs’ Section 1983 claims against DPS, DFPS, and any Defendants named in their official

capacities must be dismissed because these Defendants are not “persons” for purposes of Section

1983.

        It is well-established that States are not persons within the meaning of Section 1983, and

Section 1983 “does not provide a federal forum for litigants who seek a remedy against a State

for alleged deprivations of civil liberties.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65–

66 (1989). By extension, neither are state agencies. Hyatt v. Sewell, 197 Fed. App’x 370 (5th

Cir. 2006) (per curiam). Furthermore, official-capacity suits are merely another way of pleading

an action against an entity of which a public officer is an agent and are therefore treated as suits

against the State. Hafer v. Melo, 502 U.S. 21, 25 (1991). Accordingly, insofar as Plaintiffs are

attempting to sue DPS or DFPS, which are state agencies, or any Defendant in an official

capacity under Section 1983, these claims must be dismissed.




                                                18
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 19 of 47




       ii.     The DPS Officers are entitled to qualified immunity as to Plaintiffs’ Fourth
               Amendment claim.

       Plaintiffs’ Second Amended Complaint makes clear that all individually named

Defendants, whether employees of DPS or DFPS, are sued in their individual capacities under

Section 1983. (Second Am. Compl. [#24] at 1–2, ¶ 76.) The nine individual DPS Officers who

have been served with process (Gideon, Smith, Mitchell, Escalon, Matlock, Mutz, Barina, Bobo,

and Pilkington) (hereinafter “the DPS Officers”) invoke the defense of qualified immunity as to

these claims. The DPS Officers are entitled to qualified immunity as to Plaintiffs’ Fourth

Amendment claims.

       Qualified Immunity Standard. Qualified immunity shields federal and state officials

from individual liability for civil damages unless a plaintiff pleads facts showing (1) that the

official violated a statutory or constitutional right, and (2) that the right was “clearly established”

at the time of the challenged conduct. Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (citing

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Lower courts have discretion to decide which

of the two prongs of qualified-immunity analysis to tackle first. See Pearson v. Callahan, 555

U.S. 223, 236 (2009).

       In the context of a qualified immunity analysis, the facts are construed in the light most

favorable to the party asserting the injury. Austin v. Johnson, 328 F.3d 204, 207 (5th Cir. 2003)

(citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). A right is clearly established for purposes of

the second step of the qualified-immunity analysis if it would be clear to a reasonable official, at

the time of the challenged conduct, that his or her conduct violated the statutory or constitutional

right at issue. Saucier, 533 U.S. at 206. Stated another way, a right is clearly established if “the

contours of the right [are] sufficiently clear that a reasonable official would understand that what

he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).

                                                  19
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 20 of 47




       The Supreme Court has repeatedly admonished lower courts not to define clearly

established law at a high level of generality. See, e.g., al-Kidd, 563 U.S. at 742. Rather, the

inquiry must be undertaken in light of the specific factual context of the case. Mullenix v. Luna,

577 U.S. 7, 12 (2015). The dispositive question is “whether the violative nature of particular

conduct is clearly established.” al-Kidd, 563 U.S. at 742. However, there need not be a specific

precedent on point that presents identical or even factually analogous circumstances for a

defendant to be on notice that their conduct violates the Constitution. Taylor v. Riojas, --U.S.--,

141 S. Ct. 52, 53–54 (2020) (per curiam) (citing Hope v. Peltzer, 536 U.S. 730, 741 (2002) (“a

general constitutional rule already identified in the decisional law may apply with obvious clarity

to the specific conduct in question”)).

       At the motion-to-dismiss stage, as here, the Fifth Circuit merely requires plaintiffs

invoking Section 1983 to plead “specific facts that, if proved, would overcome the individual

defendant’s immunity defense.” Jackson v. City of Beaumont Police Dep’t, 958 F.2d 616, 620

(5th Cir. 1992) (internal quotation and citation omitted). Accordingly, to rebut the qualified

immunity of the individual-capacity DPS and DFPS Defendants, Plaintiffs’ Second Amended

Complaint must contain allegations that, when viewed in the light most favorable to Plaintiffs, if

ultimately proved, would plausibly show that Defendants’ conduct violated a clearly established

constitutional right of Ms. Macias. Saucier, 533 U.S. at 206.

       Ms. Macias was seized for purposes of the Fourth Amendment.                    The Fourth

Amendment protects against unreasonable searches and seizures.          U.S. Const. Amend. IV.

Plaintiffs allege that the killing of Ms. Macias by members of the DPS SWAT team constituted

excessive force and an unreasonable seizure in violation of the Fourth Amendment. (Second

Am. Compl. [#24] at ¶¶ 75–81.)



                                                20
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 21 of 47




       The DPS Officers advance several arguments in support of their qualified immunity

defense, one of which goes to the central question of whether the operative facts in this case can

even give rise to a Fourth Amendment claim. The DPS Officers argue that Ms. Macias, the

unintended victim of an accidental shooting, was not “seized” within the meaning of the Fourth

Amendment and, therefore, her death cannot give rise to a constitutional violation based on

allegations of excessive force or unreasonable seizure.

       It is true that “a Fourth Amendment seizure does not occur whenever there is a

governmentally caused termination of an individual’s freedom of movement, . . . but only when

there is a governmental termination of freedom of movement through means intentionally

applied.” Brower v. County of Inyo, 489 U.S. 593, 596–97 (1989) (emphasis in original). And

the “[v]iolation of the Fourth Amendment requires . . . [that the] detention or taking itself must

be willful.” Id. at 596. These principles ensure that every “negligent taking of a life” does not

become “a constitutional deprivation” and have been applied consistently to foreclose Fourth

Amendment claims in the context of the accidental deaths of innocent bystanders. Young v. City

of Killeen, 775 F.2d 1349, 1353 (5th Cir. 1985). See also Moore v. Indehar, 514 F.3d 756, 760

(8th Cir. 2008) (collecting cases) (“bystanders are not seized for Fourth Amendment purposes

when struck by an errant bullet in a shootout”); Childress v. City of Arapaho, 210 F.3d 1154,

1156–57 (10th Cir. 2000) (finding, in hostage shooting case, no Fourth Amendment “seizure”

because “[t]he officers intended to restrain the minivan and the fugitives, not [the hostages]”);

Claybrook v. Birchwell, 199 F.3d 350, 355, 359 (6th Cir. 2000) (determining that plaintiff struck

by errant bullet during police shootout was not seized because officers were aiming at her father-

in-law and did not realize she was hiding in nearby parked car); Medeiros v. O’Connell, 150 F.3d

164, 167–69 (2nd Cir. 1998) (holding that where a hostage is struck by an errant bullet, there is



                                                21
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 22 of 47




no Fourth Amendment seizure or violation); Rucker v. Harford County, Md., 946 F.2d 278, 281

(4th Cir. 1991) (explaining that Brower “does not mean . . . that a seizure occurs just so long as

the act of restraint itself is intended . . . though it restrains one not intended to be restrained”);

Landol–Rivera v. Cruz Cosme, 906 F.2d 791, 794–96 (1st Cir. 1990) (declining to hold that

hostage was seized for Fourth Amendment purposes when police officers fired at suspect’s

getaway car and accidentally struck the hostage).

       In the Fifth Circuit, a panel recently addressed the issue of accidental deaths in a case

involving a firearms training exercise hosted by the Mississippi Gaming Commission, wherein a

firearms instructor forgot to replace his real firearm with a “dummy” firearm used for training

and unintentionally shot a colleague in the chest with live ammunition. Gorman v. Sharp, 892

F.3d 172, 174 (5th Cir. 2018). The victim’s wife sued the officer under Section 1983, alleging a

Fourth Amendment violation. Id. The trial court denied the officer’s defense of qualified

immunity, and the Fifth Circuit reversed, concluding that there could be no Fourth Amendment

violation because there was no seizure, as the instructor had not intended to shoot his colleague.

Id. at 175. The Fifth Circuit reasoned that the shooting was not willfully performed by the

instructor, whose “only intention in pulling the trigger . . . was to educate his audience as a

firearms training instructor” and there could be no seizure “in the absence of intentional

conduct.” Id.

       A district court from the Southern District of Texas last year applied Gorman in the

context of the accidental death during a “shootout” arising from a domestic disturbance. Garcia

v. City of McAllen, Tex., No. 7:19-cv-00068, 2020 WL 1660095, at * 1 (S.D. Tex. Apr. 1, 2020).

In that case, police officers from the McAllen Police Department responded to a domestic

violence call at a home involving several minors and their stepfather, which devolved into a



                                                 22
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 23 of 47




shootout after the stepfather shot several rounds at his wife and the minors during a police

interview. Id. The police officers accidentally struck one of the minors during the encounter,

who survived but suffered injuries. Id. The district court held that because the plaintiffs alleged

that the officer discharging the shot that injured the minor did not intend to shoot the victim but

rather was targeting the stepfather, their excessive force claim was not cognizable under the

Fourth Amendment and the defendants were entitled to judgment on the pleadings. Id. at *4.

       The DPS Officers analogize the alleged facts in this case to Gorman and Garcia, arguing

that the pleadings allege that Fernando was the intended target, not Ms. Macias, and therefore

Plaintiffs’ Fourth Amendment claim is similarly foreclosed. This argument misrepresents the

pleadings. Plaintiffs’ Second Amended Complaint alleges that the DPS Officers “improperly

concluded that Fernando was wearing a red shirt and targeted the red shirt,” when Ms. Macias

was in fact “the only one wearing red in the home.” (Second Am. Compl. [#24] at ¶¶ 26, 66.)

Viewing these facts in the light most favorable to Plaintiffs, Plaintiffs’ allegations allege that the

DPS Officers intended to terminate the freedom of movement of the person dressed in red (i.e.,

Ms. Macias) and in fact targeted Ms. Macias in the shooting, under the mistaken impression that

she was Fernando.

       The Supreme Court has held that if the police purposely detain a person under the

mistaken impression that he is someone else, they have seized him under the Fourth Amendment.

Brower, 489 U.S. at 596 (“A seizure occurs even when an unintended person or thing is the

object of the detention or taking.”); Hill v. California, 401 U.S. 797, 802–05 (1971) (analyzing

reasonableness of arrest of innocent man in suspect’s apartment under the Fourth Amendment

where arrestee was intentionally seized but as a result of mistaken identity). See also Blackwell

v. Barton, 34 F.3d 298, 302 (5th Cir. 1994) (analyzing claim for illegal arrest based on mistaken



                                                 23
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 24 of 47




identity under the Fourth Amendment). These principles have been applied repeatedly in the

context of shootings and other uses of force on innocent victims, where the victim is the intended

object of the force, as opposed to an unseen bystander merely caught in crossfire or killed

accidentally during a high-speed chase. See, e.g., Vathekan v. Prince George’s Cty., 154 F.3d

173, 178 (4th Cir. 1998) (innocent person, believed to be a burglar, had been seized for purposes

of the Fourth Amendment where officer released his dog to bite her, because the seizure itself

was nonetheless “purposeful”); Landol–Rivera, 906 F.2d at 796 (“[W]hen officers mistakenly

shoot an innocent victim thinking that he is the suspect they are pursuing, the seizure was

intended even though the target was not.”).

       The same result is compelled here. Plaintiffs’ pleadings allege that through the use of

diversionary devices and drones the DPS SWAT team mistook Ms. Macias for Fernando and

targeted her during a shootout intending to result in the seizure of Fernando. Plaintiffs have

alleged a Fourth Amendment seizure.

       Plaintiffs have pleaded a plausible Fourth Amendment violation. To establish a

claim of excessive force under the Fourth Amendment, Plaintiffs must establish (1) an injury (2)

which resulted directly and only from a use of force that was clearly excessive, and (3) the

excessiveness of which was clearly unreasonable. Ratliff v. Aransas County, Tex., 948 F.3d 281,

287 (5th Cir. 2020).    The “touchstone of Fourth Amendment analysis is reasonableness.”

Florida v. Jimeno, 500 U.S. 248, 250 (1991). The reasonableness inquiry in excessive force

cases is an objective one—the question is “whether the officers’ actions are ‘objectively

reasonable’ in light of the facts and circumstances confronting them, without regard to their

underlying intent or motivation.”     Graham v. Connor, 490 U.S. 386, 397 (1989) (internal

quotation and citation omitted). The reasonableness of the force used “must be judged from the



                                               24
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 25 of 47




perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”

Id. at 396. This test recognizes that “police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly evolving about the amount of

force that is necessary in a particular situation.” Id.

       Deadly force, the degree of force employed here, is only permitted to protect the life of

the shooting officer or others. Cole v. Carson, 935 F.3d 444, 453 (5th Cir. 2019) (citing

Tennessee v. Garner, 471 U.S. 1, 11 (1985)). “Where the suspect poses no immediate threat to

the officer and no threat to others, the harm resulting from failing to apprehend him does not

justify the use of deadly force to do so.” Garner, 471 U.S. at 11. In evaluating whether the use

of force was reasonable, courts look to the “totality of the circumstances,” giving “careful

consideration to the facts and circumstances of each particular case, including the severity of the

crime at issue, whether the suspect poses an immediate threat to the safety of the officers or

others, and whether he is actively resisting arrest or attempting to evade arrest by flight.”

Ramirez v. Martinez, 716 F.3d 369, 377 (5th Cir. 2013) (citing Graham, 490 U.S. at 396).

       “The timing, amount, and form of a suspect’s resistance are key to determining whether

the force used by an officer was appropriate or excessive.” Joseph v. Bartlett, 981 F.3d 319, 332

(5th Cir. 2020). “While a suspect’s refusal to comply with instructions may indicate that

physical force is justified, officers must also select the appropriate degree of force.” Id. (internal

citations omitted) (emphasis in original). To stay within constitutional bounds, an officer must

use force with “measured and ascending” actions that correspond to a suspect’s “escalating

verbal and physical resistance.” Poole v. City of Shreveport, 691 F.3d 624, 629 (5th Cir. 2012)

(internal quotation and citation omitted). “Therefore, force may be less justified or unjustified




                                                  25
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 26 of 47




when a suspect engages in passive resistance, as opposed to active resistance.” Joseph, 981 F.3d

at 332–33 (internal quotations and citations omitted).

       The DPS Officers argue their use of deadly force was objectively reasonable because at

the time they made their assault on the Macias residence they were defending against an active

shooter who posed a threat of serious harm to the officers and his hostage. The DPS Officers

focus on Plaintiffs’ allegations that Fernando had repeatedly opened fire on three different teams

of law enforcement throughout the overnight standoff at his residence, had struck two officers,

and had refused thus far to cooperate with anyone in the execution of the mental health warrant.

       Plaintiffs, on the other hand, argue that the DPS SWAT team unreasonably chose to

escalate the standoff with Fernando rather than continuing attempts to negotiate and chose to

assault the Macias residence with hundreds of bullets at a moment when there was a “lull in

action,” when Fernando was not employing any weapons and was not actively resisting the

SWAT team. Plaintiffs describe Fernando, at the time of the shooting that killed Ms. Macias, as

“non-threatening” and argue that it was unreasonable to use deadly force at a time when he was

merely “passively resisting” the officers.

       Construing the pleadings in the light most favorable to Plaintiffs, Plaintiffs have stated a

plausible Fourth Amendment violation—that Defendants used excessive force that was

objectively unreasonable under the totality of the circumstances. Plaintiffs could prove a set of

facts consistent that their allegations that would demonstrate that the DPS Officers, though

perhaps entitled to use some force, did not use the appropriate degree of force, and the deadly

force employed was neither measured nor corresponded with the level of Fernando’s resistance.

See Joseph, 981 F.3d at 332; Poole, 691 F.3d at 629.




                                                26
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 27 of 47




       Regarding the severity of the crime at issue, at least in terms of the initial impetus for a

visit from the police, Plaintiffs’ pleadings establish that the police encounter with Fernando

began in an attempt to secure mental health treatment for Fernando by serving a mental health

warrant, not in response to a crime. Accepting Plaintiffs’ allegations as true, Fernando also did

not present an immediate threat to the safety of the DPS Officers, Ms. Macias, or the general

public at the moment they chose to employ deadly force and tactically assault the Macias

residence. True, Fernando had fired his weapon at the various teams of officers dispatched to his

home on three different occasions, but he had only done so when faced with an officer

attempting to enter his residence in person or through the use of diversionary devices or drones.

When the officers remained secured outside his home, as they allegedly did for the 15 hours

prior to the arrival of the DPS Officers, all was quiet and no one heard from or saw Fernando or

Ms. Macias. Importantly, the allegations state that at the precise moment that the DPS Officers

allegedly fired hundreds of weapons into the Macias residence, there was a lull in the action,

albeit a brief one, as Plaintiffs allege that Fernando and the Bexar County SWAT team

exchanged fire after the DPS Officers had arrived and had released diversionary devices at the

residence. Nonetheless, Plaintiffs allege that Fernando was not actively shooting or threatening

to shoot anyone at the time DPS Officers assaulted the Macias residence with the gunfire that led

to Ms. Macias’s death.

       Courts have placed weight “on the quickness with which law enforcement personnel have

escalated from negotiation to force.” Brothers v. Zoss, 837 F.3d 513, 520 (5th Cir. 2016). Here,

there are no allegations that DPS Officers engaged in any attempts to negotiate with Fernando at

any point throughout the standoff or that any negotiations by anyone else present at the scene

occurred during the 15 hours prior to their arrival. Rather, the pleadings state that the DPS



                                               27
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 28 of 47




Officers arrived, immediately moved to identify Fernando’s location, then quickly and

collectively employed deadly force. At the time the officers employed force, Fernando was not

attempting to flee; the scene was secure; the suspect was contained in his home; and there are no

allegations that Fernando was warned that the DPS Officers were about to employ deadly force

in an attempt to seize him.     Importantly, the DPS Officers also knew that Ms. Macias, a

wheelchair-bound elderly woman, was inside the residence and therefore very likely to suffer

injury or death as a result of their decision to shoot indiscriminately at the second story of the

residence.

       Resolving all inferences in Plaintiffs’ favor, Plaintiffs have stated a plausible claim that

the degree of force employed by the DPS Officers was not commensurate to the need and was

objectively unreasonable.

       The DPS Officers are nonetheless entitled to qualified immunity. That Plaintiffs have

stated a plausible Fourth Amendment violation is not the end of the Court’s inquiry. The DPS

Officers have invoked qualified immunity, and the Court must therefore determine whether, at

the time of the alleged wrongful conduct at issue, the alleged violation of the Fourth Amendment

was clearly established.

       “The relevant, dispositive inquiry in determining whether a right is clearly established is

whether it would be clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.” Lytle v. Bexar County, Tex., 560 F.3d 404, 410 (5th Cir. 2009) (quoting Saucier,

533 U.S. at 202).    If officers of reasonable competence could differ on the lawfulness of

defendant’s actions, the defendant is entitled to qualified immunity. See Luna, 577 U.S. at 11.

As previously noted, although there need not be a case directly on point addressing similar

factual circumstances, the unlawfulness of the challenged conduct must still be “beyond debate.”



                                                28
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 29 of 47




Joseph, 981 F.3d at 330. Again, at the motion to dismiss stage, as here, Plaintiffs must plead

specific facts that, if proved, would overcome the individual defendant’s immunity defense,

because, at the time of the conduct at issue, the DPS Officers had fair notice that their conduct

was unlawful. See Brosseau v. Haugen, 543 U.S. 194, 198 (2004). Plaintiffs’ allegations do not

set forth a clearly established Fourth Amendment violation.

       In attempting to rebut the DPS Officers’ qualified immunity defense, Plaintiffs direct the

Court to only one case, Bolton v. City of Austin, Case No. A-17-CA-077-SS, 2018 WL 2392557,

at * 1 (W.D. Tex. May 25, 2018). Bolton did not involve a hostage standoff or SWAT teams or

even the use of deadly force. It instead involved the use of non-deadly force on a patron outside

of a bar on Sixth Street in Austin, Texas. The plaintiff’s version of the facts asserted that officers

approached him based on allegations made by a bar employee; that little conversation was

conducted; and that he exhibited at most passive resistance before the officers resorted to

overwhelming physical force. Bolton, 2018 WL 2392557, at *5. The court held that “[a]

reasonable officer would have known abruptly resorting to overwhelming physical force rather

than continuing verbal negotiations was unlawful in such a situation” and denied qualified

immunity. Id.

       Plaintiffs presumably cite this case in an attempt to illustrate the broad principle that the

use of escalating force is clearly unconstitutional where a suspect is engaged in at most passive

resistance to an arrest. This principle, as applied to a variety of settings, was indeed clearly

established at the time of the incidents underlying this suit. For example, the Fifth Circuit held

in 2017 that officers could not invoke qualified immunity as a defense to the use of force on a

suspect that was stopped for only a minor traffic offense and who at most had passively resisted

the officers. Hanks v. Rogers, 853 F.3d 738, 748–49 (5th Cir. 2017). To escalate the situation



                                                 29
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 30 of 47




by using force when the suspect’s verbal and passive physical resistance “was on the decline”

was clearly unreasonable. Id. Similarly, in 2020, the Court held that it was clearly established in

2017 that it was unconstitutional for officers to employ tasers and batons, punching and kicking a

suspect who had committed no crime, was unarmed, posed no threat to himself or others, and

was subdued in a fetal and defensive position. See Joseph, 981 F.3d at 333–43. These cases

establish, as Bolton held, that at “an officer violates the Fourth Amendment if he resorts to

overwhelming physical force rather than continuing verbal negotiations with an individual who

poses no immediate threat or flight risk, who engages in, at most, passive resistance” and whom

the officer stopped for a minor traffic violation or for no crime at all. See Hanks, 853 F.3d at

747.

       The facts as alleged by Plaintiffs, however, present something distinct and different from

what is illustrated in these cases. Plaintiffs attempt to analogize Fernando’s actions with those of

the plaintiffs in Bolton, Hanks, or Joseph—plaintiffs who were passively resisting officers or not

resisting at all. Yet, Fernando was armed and had engaged in three different shooting incidents

with the officers dispatched to his residence throughout an overnight standoff, had in fact struck

two different officers with bullets during those incidents, and had demonstrated his willingness

to disregard his own life and those of others, including his hostage, in attempting to detonate

propane tanks inside the house.      Even accepting all of Plaintiffs’ allegations as true, and

assuming Fernando was not engaged in any active resistance at the moment of the DPS Officers’

assault on his home, the Court still cannot credibly compare him to these passive suspects.

       Plaintiffs have not directed the Court to any case that could be construed as providing fair

notice to the DPS Officers that their conduct was clearly unconstitutional—that it is objectively

unreasonable to use deadly force on an armed suspect who has refused to cooperate with law



                                                30
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 31 of 47




enforcement and has already used deadly force himself on the officers. Nor has the undersigned

been able to identify any case law through independent research that provides even an outline of

the contours of a suspect’s right to be free from deadly force in a hostage standoff situation like

the one this case presents.

       Although out-of-circuit precedent is not binding on this Court (nor instructive on what

has been “clearly established” in this Circuit), the Court does note that the Sixth Circuit has held

that officers employing deadly force on a suspect who had taken his wife and son as hostages in

his home were entitled to qualified immunity, where the suspect was an active shooter and

therefore unquestionably posed an immediate threat to the officers.              Ewolski v. City of

Brunswick, 287 F.3d 492, 508 (6th Cir. 2002). The facts here are distinguishable, in that

Plaintiffs allege that Fernando was not engaged in active shooting at the precise time deadly

force was employed, but the fact that remains that Fernando had repeatedly used deadly force

throughout the course of the standoff and a reasonable officer in the position of the DPS

Defendants could have concluded that he generally presented a risk of serious bodily injury to

the officers and to his hostage.

       Accepting Plaintiffs’ allegations as true, the chronology of the police standoff involved a

long 15-hour lull in action prior to the arrival of the DPS SWAT team, followed by the exchange

of fire between Fernando and Bexar County SWAT officers after the DPS Officers released

diversionary devices towards the residence. Plaintiffs’ pleadings therefore allege that at some

point in time prior to the DPS Officers’ use of the deadly force that ultimately killed Ms. Macias

and wounded Fernando, they witnessed Fernando employing deadly force on Bexar County

SWAT officers. If there was a lull in the action before the DPS Officers shot their hundreds of

bullets at the residence, Plaintiffs have not pleaded that the lull was significant.



                                                  31
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 32 of 47




       Moreover, there is no precedent suggesting that the DPS Officers were required to parse

the timing of Fernando’s active resistance against the periods of his passive resistance to

determine when it would be reasonable to employ force to seize him. If the Fourth Amendment

indeed requires such an assessment, the contours of this requirement were not sufficiently clear

at the time of the events in question, and the undersigned cannot say that a reasonable official

would have understood that they could not employ deadly force at the precise moment they did

so here. See Anderson, 483 U.S. at 640.

       The DPS Officers are therefore entitled to qualified immunity on Plaintiffs’ Fourth

Amendment excessive force claim. Because the undersigned finds that the DPS Officers are

entitled to qualified immunity, the Court need not consider Defendants’ argument that Plaintiffs

failed to sufficiently describe the individual conduct of each of the DPS Officers.

       iii.    The Court should dismiss Plaintiffs’ Fourteenth Amendment claim.

       Plaintiffs also allege a Fourteenth Amendment violation against all individually named

Defendants in their pleadings, arguing that the DPS Officers violated Ms. Macias’s right to

substantive due process by depriving her of her right to life. The Due Process Clause of the

Fourteenth Amendment provides that “[n]o State shall . . . deprive any person of life, liberty, or

property, without due process of law.” Const. Amend. XIV. The Fourteenth Amendment’s due

process clause has two components—(1) a guarantee of procedural protections when a state

seeks to deprive an individual of protected liberty or property interests, and (2) a substantive

protection against conduct that “shocks the conscience.” Jordan v. Fisher, 823 F.3d 805, 810

(5th Cir. 2016).

       As Plaintiffs do not allege the deprivation of any procedural protections, their due process

claim shall be evaluated as an assertion of the violation of Ms. Macias’s right to substantive due



                                                32
           Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 33 of 47




process. This component of the due process clause is triggered when “the behavior of the

governmental officer is so egregious, so outrageous, that it may fairly be said to shock the

contemporary conscience.” Id. (quoting County of Sacramento v. Lewis, 523 U.S. 833, 862 n.8

(1998)). To prevail on such a claim, Plaintiffs need to demonstrate that the actions of the DPS

Officers “were grossly disproportionate to the need for action under the circumstances and were

inspired by malice rather than merely careless or unwise excess of zeal . . . that amounted to an

abuse of official power that shocks the conscience.” Petta v. Rivera, 143 F.3d 895, 902 (5th Cir.

1998).

          The DPS Officers argue for dismissal of Plaintiff’s due process claim because they

believe the only standard through which the Court should view Plaintiffs’ constitutional claims

in this case is the excessive force standard under the Fourth Amendment. The undesigned

agrees.

          There are certain instances in which a claim of excessive force might be cognizable under

the Due Process Clause. However, where a cause of action is available under the specific

protections of the Fourth Amendment, as here, a claim that the conduct violated the more

generalized right to substantive due process is not available. See Graham, 490 U.S. at 394–95

(“Because the Fourth Amendment provides an explicit textual source of constitutional protection

against this sort of physically intrusive governmental conduct, that Amendment, not the more

generalized notion of ‘substantive due process,’ must be the guide for analyzing these claims.”).

          If, however, the Court were to find that Plaintiffs failed to allege the seizure of Ms.

Macias, for example, the Due Process clause could theoretically provide another avenue of

redress. See Petta, 143 F.3d at 910 n.25 (“[W]here a plaintiff’s excessive force claim . . . falls

outside the specific protections of the Bill of Rights, that plaintiff may still seek redress under the



                                                  33
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 34 of 47




due process clause of the Fourteenth Amendment.”). Innocent bystander claims are frequently

analyzed under the rubric of substantive due process, when a seizure of the victim did not occur,

and therefore cannot be the basis of a Fourth Amendment violation. See id.

       The DPS Officers also argue that they are entitled to qualified immunity as to this claim,

and it is worth noting that Plaintiffs do not address this claim at any point in their response to

Defendants’ motions to dismiss.       Based on this lack of response, and because the Fourth

Amendment provides a specific avenue to redress Plaintiffs’ claimed constitutional injuries,

Plaintiffs’ Fourteenth Amendment claim should be dismissed.

       iv.     The Court should dismiss the Section 1983 claims against DPS Director McCraw.

       Plaintiffs also allege that DPS Director McCraw failed to train the individual officers

under his supervision on the proper means of extracting barricaded subjects, managing hostage

situations, working with individuals suffering from mental illness, and deescalating crises, which

led directly to the use of excessive force on Ms. Macias. (Second Am. Compl. [#24] at ¶¶ 83,

90–91.) McCraw also asserts qualified immunity to Plaintiffs’ claims under Section 1983 and

argues for the dismissal of this claim.

       When the alleged state actor is a supervisor, as here, there must be allegations of the

supervisor’s personal involvement in the acts causing the deprivation of constitutional rights or

there must be a causal connection between the act of the supervisor and the constitutional

violation sought to be redressed. Gates v. Tex. Dep’t of Protective and Regulatory Servs., 537

F.3d 404, 435 (5th Cir. 2008); Anderson v. Pasadena Indep. Sch. Dist., 184 F.3d 439, 443 (5th

Cir. 1999). There is no vicarious or respondeat superior liability of supervisors under Section

1983. Rios v. City of Del Rio, Tex., 444 F.3d 417, 425 (5th Cir. 2006); accord Carnaby v. City of

Houston, 636 F.3d 183, 189 (5th Cir. 2011) (holding that under Section 1983, “a government



                                               34
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 35 of 47




official can be held liable only for his own misconduct”). The only allegations against McCraw

relate to his failure to train and supervise his subordinate officers. There is no assertion that

McCraw was directly involved in the use of force on Ms. Macias.

       There are two ways, however, a supervisor may still be held individually liable for the

unconstitutional acts of a subordinate without directly participating in the alleged injury: (1)

where the supervisor enacted an unconstitutional policy that resulted in the injury; or (2) where

the supervisor’s failure to supervise or train a subordinate caused the violation and that failure to

train amounted to deliberate indifference. Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011)

Goodman v. Harris County, 571 F.3d 388, 395 (5th Cir. 2009). Even if Plaintiffs established a

Fourth or Fourteenth Amendment violation by the DPS Officers, Plaintiffs have not alleged facts

sufficient to show that McCraw did either.

       “To satisfy the deliberate indifference prong, a plaintiff must usually demonstrate a

pattern of violations and that the adequacy of the training [or supervision] is obvious and

obviously likely to result in a constitutional violation.” Cousin v. Small, 325 F.3d 627, 637 (5th

Cir. 2002) (internal citations omitted).     A single incident is usually insufficient to show

deliberate indifference. Estate of Davis ex re. McCully v. City of North Richland Hills, 406 F.3d

375, 383 (5th Cir. 2005). Plaintiff has not alleged any facts related to previous incidences

involving the DPS SWAT team and hostage situations or armed standoffs with mentally ill

subjects. Plaintiffs also do nothing more than allege in a conclusory fashion that McCraw

enacted defective training policies. (Second Am. Compl. [#24] at ¶ 90.) Plaintiffs have failed to

plead facts that show a violation of any constitutional right based on McCraw’s failure to train or

supervise his officers, and this claim should be dismissed.




                                                 35
           Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 36 of 47




       v.      Plaintiffs’ Section 1983 claims against the DFPS Defendants sued in their
               individual capacities should be dismissed.

       DFPS Commissioner Whitman and DFPS employees Weimer and Cornevin also invoke

qualified immunity as to Plaintiffs’ Section 1983 claims asserted against them in their individual

capacities.4   Plaintiffs’ Section 1983 claims as to the DFPS Defendants are not based on

allegations of excessive force but on the failure of Whitman and Weimer to train and supervise

subordinate employees responsible for managing Ms. Macias’s case and responding to calls for

help by her family members. (Second Am. Compl. [#24] at ¶¶ at 82–93.) The only allegations

related to Cornevin are that she was the employee who closed Ms. Macias’s case at the

instruction of Weimer, her supervisor. (Id. at ¶ 16.) Plaintiffs pursue their claims against these

individual defendants under the Fourteenth Amendment, alleging a denial of due process.

       Again, Plaintiffs’ pleadings do not specify whether they are asserting a claim under the

procedural or substantive components of the Due Process Clause, but their response to

Defendants’ motions to dismiss discusses both types of claims. Whitman and Weimer argue that

Plaintiff have failed to allege either a violation of procedural or substantive due process. As to a

procedural due process claim, Whitman and Weimer argue that Plaintiffs have failed to establish

that Macias had any liberty or property interest in her Adult Protective Services case remaining

open. Moreover, they argue that allegations related to the failure to return calls, keep Macias’s

case open, or remove Macias from Fernando’s care are best categorized as “failure to protect”

claims that do not constitute a violation of the substantive component of the Due Process Clause

under DeShaney v. Winnebago County Dep’t of Soc. Servs., 489 U.S. 189 (1989).




       4
         DFPS Director Wold is also sued in his individual capacity but, like Evans, has not been
served and is therefore not a party to the motions to dismiss before the Court.
                                                36
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 37 of 47




       DeShaney involved a case against a county social services department for the failure to

remove a child from his father’s custody after receiving complaints that the child was the victim

of abuse. 489 U.S. at 191. The child was not removed and was permanently injured. Id. The

mother of the boy sued the department, claiming that its failure to act had deprived the boy of his

liberty in violation of the Due Process Clause of the Fourteenth Amendment. Id. The Supreme

Court affirmed the lower court’s grant of summary judgment to the department, construing the

claim as invoking the substantive rather than procedural component of the Amendment and

concluding that “a State’s failure to protect an individual against private violence simply does

not constitute a violation of the Due Process Clause.” Id. at 197. The Court further emphasized

that the Court’s precedents also establish that the Due Process Clause does not confer any

“affirmative right to governmental aid, even where such aid may be necessary to secure life,

liberty, or property interests of which the government itself may not deprive the individual.” Id.

at 196. “If the Due Process Clause does not require the State to provide its citizens with

particular protective services, it follows that the State cannot be held liable under the Clause for

injuries that could have been averted had it chosen to provide them.” Id. at 196–97.

        In reaching this conclusion, the Supreme Court rejected the argument that the State

acquired an affirmative duty to protect the boy because of a “special relationship” between the

parties. Id. at 197–98. The Court reasoned that such a duty arises only when the State takes a

person into its custody and holds him there against his will, and thus has a corresponding duty

for the individual’s safety and wellbeing. Id. at 199–200 (“In the substantive due process

analysis, it is the State’s affirmative act of restraining the individual’s freedom to act on his own

behalf—through incarceration, institutionalization, or other similar restraint of personal liberty—

which is the ‘deprivation of liberty’ triggering the protections of the Due Process Clause, not its



                                                 37
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 38 of 47




failure to act to protect his liberty interests against harms inflicted by other means.”). There is

one other exception to the general principle stated in DeShaney—when the State exposes a

person to danger of its own creation. Piotrowski v. City of Houston, 237 F.3d 567, 583 (5th Cir.

2001). Neither a special relationship nor a state-created danger has been alleged here.

       Plaintiffs do not address DeShaney in their response to Defendants’ motions. Even if

DeShaney were not applicable to the facts at hand, because, for example, the injury suffered by

Ms. Macias was inflicted not by a private individual, but by a state officer (albeit a different one

than the DFPS employees alleged to have failed at protecting her from danger), Plaintiffs still

have failed to plead that the alleged conduct of the DFPS Defendants in failing to respond to

calls regarding Ms. Macias’s safety and in closing Ms. Macias’s case was conduct so egregious

as to rise to the level required to shock the conscience and state a constitutional deprivation.

       Nor can Plaintiffs show a property interest in DFPS’s care and a constitutional right to

certain procedural protections—such as notice and an opportunity to be heard—before her case

was closed. “[N]ot all government benefits programs create constitutionally recognized property

interests.” Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d 727, 735 (5th Cir. 2008). And

the “mere existence of a governmental program . . . does not give a plaintiff a property right,

protected by the due process clause, to receive the benefit, absent some legitimate claim of

entitlement—arising from statute, regulation, contract, or the like—to the benefit.” Blackburn v.

City of Marshall, 42 F.3d 925, 941 (5th Cir. 1995).

       Plaintiffs cite to various provisions of the Texas Human Resources Code in an attempt to

establish Ms. Macias’s entitlement to the continued care of DFPS. See Tex. Hum. Res. Code §§

48.004, 48.152. To determine whether statutes or regulations create a protected property interest,

a court asks whether they place “substantive limitations on official discretion.” Ridgely, 512



                                                 38
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 39 of 47




F.3d at 735 (quoting Olim v. Wakinekona, 461 U.S. 238, 249 (1983)). The sections of the Texas

Human Resources Code cited by Plaintiffs do not. Section 48.004 merely directs the executive

commissioner to develop and maintain risk assessment criteria to be used in determining whether

an elderly person with a disability is in imminent risk of abuse or neglect and lists the various

factors to be considered in making such an assessment. Tex. Hum. Res. Code § 48.004. Section

48.152 addresses the process of interviewing the elderly person alleged to be at risk of abuse and

any other person the department deems necessary. Id. at § 48.152. Yes, it is possible that risk

assessment criteria might not have been developed or properly considered in responding to

reports of Fernando’s delusions and concerns about Ms. Macias’s safety. But even if that were

true, that does not mean Plaintiffs have demonstrated that Ms. Macias was entitled to the

continued care of DFPS or any specific process before her case was closed, which is what is

required to that implicate the Due Process Clause of the Constitution.

       And, as with DPS Director McCraw, even if Plaintiffs had alleged facts sufficient to

demonstrate a violation of a clearly established constitutional right under the Due Process

Clause, their failure to train and supervise theories fail as well. Again, to sustain their claims of

failure to train or supervise against DFPS Commissioner Whitman and DFPS employees Weimer

and Cornevin, Plaintiffs must allege either (1) that these supervisors enacted an unconstitutional

policy that resulted in the injury or (2) that their failure to train or supervise amounted to

deliberate indifference and caused Ms. Macias’s constitutional injury. See Porter, 659 F.3d at

446. Plaintiffs’ response to the DFPS Defendants’ arguments regarding the failure to train

claims argues that DFPS “maintained a widespread practice or custom of failing to train or

supervise their employees,” which is “evidenced by the thousands of calls that go




                                                 39
           Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 40 of 47




unacknowledged by the department each year,” as well as “lack of proper investigation into

abuse and neglect reports, and case closures without notice.” (Resp. [#29] at 16.)

          Plaintiffs cite two 2018 news stories from the Austin American Statesman and the Texas

Tribune reporting on the understaffing of DFPS, the increased workloads of caseworkers, high

staff turnover, the long hold times callers face, and the large volume of abandoned calls as a

result.    See https://www.statesman.com/news/20180330/as-wait-times-grow-calls-to-the-texas-

abuse-hotline-go-unanswered (last visited Feb. 8, 2021). The stories focus on inadequate funding

of the agency and a request to the Texas Legislature to approve funding for worker raises to help

attract and retain caseworkers. See https://www.texastribune.org/2018/10/09/texas-cps-aps-

forgotten-caseworkers-legislators/ (last visited Feb. 8, 2021). These articles, while identifying

structural issues with DFPS as an agency, do not support Plaintiffs’ conclusory allegation that

DFPS had a widespread practice or custom of failing to train or supervise their employees in

investigating abuse or neglect.

          Plaintiffs have not alleged a pattern or practice of DFPS to ignore reports of abuse or

neglect or to prematurely close cases rather than investigate them from which deliberate

indifference could be inferred. Cousin, 325 F.3d at 637. Plaintiffs have also not alleged or

identified any specific policy that any of these Defendants enacted that was the cause of the

injuries at issue in this case. See id. The only specific allegations regarding DFPS’s failure to

respond to Plaintiffs’ pleas for help is that Weimer directed Cornevin to close Ms. Macias’s case.

Plaintiffs have “not made any attempt to allege a pattern of similar ‘violations’ by [Weimer,]” or

any other supervisor at DFPS, an omission that is “fatal” to their failure to supervise claims

under Section 1983.      See Mesa v. Prejean, 543 F.3d 264, 275 (5th Cir. 2008) (affirming




                                                40
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 41 of 47




summary judgment in favor of officer as to excessive force claims based on a failure to

supervise).

       In summary, because Plaintiffs have failed to cite any policy or program of DFPS

supporting their allegations regarding the failure to train DFPS employees and have failed to

plead a pattern or practice of ignoring reports of abuse or neglect, the DFPS Defendants

(Whitman, Weimer, and Cornevin) are also entitled to dismissal of Plaintiffs’ Section 1983

claims based on a failure to train or supervise.

       vi.     Plaintiffs should not be given another opportunity to replead prior to dismissal of
               their Section 1983 claims.

       Generally, courts should give a plaintiff at least one opportunity to cure any pleading

deficiencies before dismissing a case under Rule 12(b)(6). See Great Plains Trust Co. v. Morgan

Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002). However, it is not an abuse of

discretion to grant a motion to dismiss without ordering further pleading where a plaintiff has not

requested further amendment and has repeatedly urged the sufficiency of the pleadings

throughout her filings. See Alsenz v. Aurora Bank, FSB, 641 Fed. App’x 359, 363 (5th Cir.

2016); Brewster v. Dretke, 587 F.3d 764, 768 (5th Cir. 2009).

       Here, Plaintiffs amended their pleadings as a matter of course upon the removal of this

case to federal court. (First Am. Complaint [#8].) The Court subsequently gave Plaintiffs one

additional opportunity to amend their pleadings. (Order [#20].) Although the Court’s Order

regarding that amendment focused on the importance of Plaintiffs clarifying the identity of the

various Defendants, several motions to dismiss had already been filed at the time of the ordered

amendment, which had raised the pleading deficiencies and immunity issues discussed herein.

Plaintiffs were therefore on notice as to the possible legal issues and defenses that could prove

fatal to their claims but chose not to amend their factual allegations in response to the alleged

                                                   41
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 42 of 47




deficiencies.   Additionally, and importantly, Plaintiffs’ responses to the various motions to

dismiss on file do not request the opportunity to file a third amended complaint. These responses

also consistently emphasize the sufficiency of the pleadings, evidencing Plaintiffs’ belief that

they already pleaded their “best case.” See Brewer, 587 F.3d at 768. Under these circumstances,

the District Court need not provide Plaintiffs with another opportunity to plead facts sufficient to

overcome Defendants’ qualified immunity defense or to state their various claims and theories

under Section 1983.

D.     Tort Claims

       Plaintiffs’ Second Amended Complaint pleads claims under Texas’s Wrongful Death and

Survival Statutes, as well as claims of negligence and gross negligence, alleging that DPS and

DFPS had a duty of reasonable care to protected Ms. Macias from harm and failed to do so, by

failing to conduct a proper investigation into Plaintiffs’ reports of danger and recklessly and

indiscriminately shooting at Ms. Macias’s residence without attempting to protect her. (Second

Am. Compl. [#24] at 16–18.) Defendants argue that they enjoy sovereign immunity as to those

tort claims asserted against them in their official capacities and invoke the election-of-remedies

doctrine as to the tort claims asserted against them in their individual capacities.

       Although these immunities and doctrines might ultimately be fatal to Plaintiffs’ tort

claims, the undersigned will not address them here. If the Court accepts the undersigned’s

recommendation and dismisses all of Plaintiffs’ Section 1983 claims, the Court should decline to

maintain supplemental jurisdiction over Plaintiffs’ tort claims and instead remand them to the

state court for further proceedings.

       This Court has jurisdiction over Plaintiffs’ state-law claims pursuant to 28 U.S.C. §

1367(c), which provides for supplemental jurisdiction “over all other claims that are so related to



                                                 42
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 43 of 47




claims in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” This Court has original federal

question jurisdiction over this lawsuit pursuant 28 U.S.C. § 1331 based on Plaintiffs’ pleading of

federal claims in this action. But if the District Court accepts the undersigned’s recommendation

to dismiss Plaintiffs’ constitutional claims arising under Section 1983, there will be no federal

question remaining before the Court. Diversity jurisdiction under 28 U.S.C. § 1332 does not

exist in this case because the parties are all citizens of Texas.

        If the Court dismisses Plaintiffs’ Section 1983 claims, the District Court would have

discretion to follow the “general rule” in this Circuit and decline to exercise supplemental

jurisdiction over Plaintiffs’ remaining tort claims. See 28 U.S.C. § 1367(c)(3) (“The district

courts may decline to exercise supplemental jurisdiction over a claim under subsection (a) if . . .

(3) the district court has dismissed all claims over which it has original jurisdiction.”). In

determining whether a district court abused its discretion in dismissing or remanding remaining

state-law claims, the Fifth Circuit considers both the statutory provisions of Section 1367(c) and

the balance of the relevant factors of judicial economy, convenience, fairness, and comity that

the Supreme Court outlined in Carnegie-Mellon University v. Cohill, 484 U.S. 343, 350–51

(1988) and United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). Batiste v. Island Records,

Inc., 179 F.3d 217, 227 (5th Cir. 1999) (holding district court abused its discretion by declining

to exercise supplemental jurisdiction over pendent state law claims where trial was scheduled to

occur in only one month and case had been pending for three years).

        As this case is only in the early stages of its proceedings and no discovery has yet taken

place, and because the state court is well-suited to decide these matters of state law, the District




                                                  43
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 44 of 47




Court should remand the remaining state-law claims to the 407th Judicial District Court of Bexar

County, Texas.

E.     Service of Process Issues

       Defendant Crystalynn Nichole Cornevin’s motion to dismiss raises one additional issue

not addressed by Defendants in any other motion—the issue of improper service of process. She

argues that Plaintiffs failed to serve her under governing federal or Texas service rules because

the return receipt of the summons did not include her signature. The Court need not address this

issue, because it has already determined that the Section 1983 claims asserted against Cornevin

as a DFPS employee should be dismissed based on the various pleading defects raised by

Defendants. The Court will leave the question of whether she was properly served under Texas

law and the potential need for reservice of Cornevin to the state court upon remand.

       As previously noted, there are also two Defendants who have not yet been served—DFPS

Director Wold and DPS Officer Evans. On June 24, 2020, the Court ordered Plaintiffs to

effectuate service on any newly named and unserved Defendants within 90 days of the filing of

Plaintiffs’ Second Amended Complaint in accordance with Rule 4(m) of the Federal Rules of

Civil Procedure [#20]. The Court ordered that any previously named yet unserved Defendant be

served within 14 days of the filing of Plaintiffs’ amended pleading. Evans was named in

Plaintiffs’ First Amended Complaint and therefore should have been served by August 8, 2020.

Regardless, the 90-day period for service of new Defendants expired on September 29, 2020, and

there is no evidence in the record that either Wold or Evans has been served.

       At this point in this case, allowing additional time for their service would be futile, as

least in terms of the federal claims. See Fed. R. Civ. P. 4(m) (allowing extension of time for

service upon showing of “good cause”). DFPS Director Wold is accused of failing to train DFPS



                                               44
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 45 of 47




employees, the same conduct alleged against Commissioner Whitman and DFPS supervisor

Weimer. There are no additional allegations unique to Wold that would somehow distinguish

him from the other DFPS Defendants and lead the Court to reach a different conclusion

regarding the jurisdictional and immunity issues raised in Defendants’ motions to dismiss. DPS

Evans is one of the DPS SWAT team officers accused of violating Ms. Macias’s constitutional

rights during the shootout with Fernando. There are also no additional allegations unique to

Evans that would lead the Court to reach a different result as to Plaintiffs’ constitutional claims

asserted against him.

       Plaintiffs’ Section 1983 claims against these Defendants should therefore be dismissed

for failure to timely effectuate service of process and for failure to prosecute. See Fed. R. Civ. P.

4(m) (“If a defendant is not served within 90 days after the complaint is filed, the court—on

motion or on its own after notice to the plaintiff—must dismiss the action without prejudice

against the defendant or order that service be made within a specified time.”). Plaintiffs will

have the opportunity to raise any arguments regarding good cause for an extension of time to

serve Wold and Evans before the state court. Finally, if these two Defendants have been served

but for some reason proof of service was not submitted to the Court, the Court should

nonetheless sua sponte dismiss Plaintiffs’ Section 1983 claims against them for the reasons set

forth in this recommendation.

                                 IV. Conclusion and Recommendation

       Having considered Defendants’ motions, the responses and replies thereto, the live

pleadings, and the governing law, the undersigned recommends that Defendants’ Motion to

Dismiss for Lack of Capacity or, in the Alternative, for Failure to Join Necessary Parties [#9] be

DISMISSED WITHOUT PREJUDICE to refiling in state court following remand.                        The



                                                 45
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 46 of 47




undersigned further recommends that Defendants’ Motions to Dismiss [#11, #12, #26, #41, #42,

#43] be GRANTED IN PART as follows:

             •    The District Court should find that Plaintiffs have standing to assert their various
                  claims against the DFPS Defendants but lack standing to pursue their requested
                  injunctive relief.

             •    The District Court should dismiss Plaintiffs’ Section 1983 claims against DPS,
                  DFPS, and any Defendant sued in an official capacity because these Defendants
                  are not “persons” subject to suit under Section 1983.

             •    The District Court should conclude that although Plaintiffs’ have pleaded a
                  plausible Fourth Amendment violation against the DPS Officer Defendants sued
                  in their individual capacities pursuant to Section 1983, these Defendants are
                  nonetheless entitled to qualified immunity.

             •    The District Court should dismiss Plaintiffs’ Section 1983 claim against the DPS
                  Officer Defendants arising under the Fourteenth Amendment for a violation of
                  substantive due process because the Fourth Amendment provides a specific
                  avenue to redress Plaintiffs’ claimed constitutional injuries.

             •    The District Court should dismiss Plaintiffs’ Section 1983 claim against DPS
                  Director Steven McCraw because Plaintiffs have failed to plead a claim based on
                  McCraw’s failure to train or supervise his subordinates.

             •    The District Court should dismiss Plaintiffs’ Section 1983 claims against DFPS
                  Defendants Whitman, Weimer, and Cornevin because Plaintiffs have failed to
                  plead a claim based on these Defendants’ failure to train or supervise their
                  subordinates.

       The undesigned also recommends that the District Court sua sponte dismiss Plaintiffs’

Section 1983 claims against Defendants DFPS Director Kez Wold and DPS Officer Jason Evans

for failure to prosecute. After dismissing all of Plaintiffs’ federal claims, the District Court

should remand Plaintiffs’ state-law claims (wrongful death, survivorship, negligence, and gross

negligence) to the 407th Judicial District Court of Bexar County, Texas.

                 V. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

                                                  46
         Case 5:20-cv-00460-FB Document 49 Filed 02/09/21 Page 47 of 47




a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the Clerk of Court and serve the objections on all other parties. A party filing

objections must specifically identify those findings, conclusions or recommendations to which

objections are being made and the basis for such objections; the district court need not consider

frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 9th day of February, 2021.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE




                                                 47
